
	
		II
		110th CONGRESS
		1st Session
		S. 2430
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prevent maritime emergencies, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Maritime Emergency Prevention Act
			 of 2007.
		2.Authority
			(a)In
			 generalChapter 5 of title
			 14, United States Code, is amended by adding at the end the following new
			 section:
				
					99.Emergency
				command authority
						(a)In
				generalUsing the Vessel Traffic Service (VTS) maintained under
				the Ports and Waterways Safety Act of 1972 (Public Law 107–340; 33 U.S.C. 1221
				et seq.), the Secretary may command the person directing the movements of a
				vessel to modify the speed or direction of a vessel in the event of an
				emergency or hazardous conditions as determined by the local Coast Guard VTS
				director.
						(b)Limitation on
				civil actions
							(1)In
				generalNotwithstanding any
				other provision of law, a civil action for damages may not be filed in any
				Federal or State court against the Secretary or any officer in relation to the
				exercise of authority under this section.
							(2)Rule of
				constructionNothing in this section may be construed to limit
				any immunity, privilege, or defense under any other provision of
				law.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						99. Emergency command
				authority.
					
					.
			3.Laptop
			 navigation requirement for Federally licensed pilotsThe Commandant of the Coast Guard shall
			 require that, beginning not later than 90 days after the date of the enactment
			 of this Act, any pilot licensed under subtitle II of title 46, United States
			 Code, who directs the movement of a vessel in circumstances in which the
			 applicable State or local pilotage authority determines that utilization of a
			 laptop computer equipped with a navigation system aboard is practicable and
			 necessary, the pilot shall carry and utilize a laptop computer so equipped for
			 navigation purposes.
		4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $20,000,000 for the upgrading of Coast Guard
			 equipment and technology for the Vessel Traffic Service.
		
